Citation Nr: 0422236	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
or umbilical growth.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
RO that, in part, denied claims of entitlement to service 
connection for a stomach disorder or umbilical growth, and 
service connection for PTSD.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in March 2004.  The veteran 
submitted additional evidence at his March 2004 hearing and 
noted his desire to waive initial RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304 (2003).

(The claim of entitlement to service connection for PTSD will 
be addressed in the remand that follows the decision below.)


FINDING OF FACT

The veteran does not have a stomach disorder or umbilical 
growth that is attributable to military service.


CONCLUSION OF LAW

The veteran does not have a stomach disorder or umbilical 
growth that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2003).

In this case, the veteran claims that he has a stomach 
disorder or residuals of an umbilical growth as a result of 
service.  Specifically, he claims that he had had pathology 
related to a surgical umbilical duct drainage and fistula in 
his stomach during service and continues to suffer from 
residuals.  For the reasons that follow, the Board finds that 
service connection is not warranted.

The veteran's service medical records show that, in November 
1969, he was treated for an umbilical fistula.  A small 
collection of pus in the umbilicus was drained.  A December 
1969 separation examination report does not reflect any 
stomach disability and there is no indication of any 
residuals from any umbilical growth.  Clinical evaluation was 
normal.

Despite the facts showing that the veteran had pathology of 
the umbilical duct with drainage in November 1969, the record 
does not contain medical evidence that the veteran currently 
has a diagnosis of a stomach disability.  Additionally, the 
medical evidence does not show that the veteran sustained any 
residual disability from an umbilical growth or any umbilical 
duct drainage in service.  When examined by VA in July 2001, 
the veteran reported that he had had an umbilical growth in 
service that was removed.  He reported that he had had an 
exploratory laparotomy in 1972 as well as an appendectomy but 
had no problems after such surgery.  The veteran reported 
experiencing subsequent pain in the late 1970s and early 
1980s but that such pain resolved in 1987 and he had had no 
problems since that time.  Physical examination revealed no 
inguinal or ventral hernia present.  The veteran had had the 
growth popped at some time and it was no longer in place.  
There were no known residuals of any malignancy.  The 
diagnoses included status post growth in the umbilical area 
and no noted residuals of an umbilical fistula.

Although the veteran reported experiencing post-service 
stomach pain, the July 2001 VA examination report does not 
reveal a current diagnosis of a stomach disorder or umbilical 
growth.  In fact, the veteran did not voice any complaints 
regarding a current disability at the examination.  Moreover, 
the veteran testified in March 2004 that he may have had 
flare-ups but had not experienced problems for a few years.  
Significantly, the record does not show that the veteran 
suffers from any permanent residual of any umbilical growth 
that occurred during service or was caused by some event in 
service.  Additionally, he does not now have a stomach 
disorder.

The Board notes that what is significant about the evidence 
of record is what it does not include.  Even assuming that 
the veteran experienced pain during service and continued to 
experience such a problem, the medical evidence does not show 
that the veteran currently has any diagnosed disability 
underlying his complaints of pain associated with the stomach 
or the umbilicus.  In fact, after the veteran's most recent 
VA examination conducted in July 2001, the examiner 
specifically noted that the there was no disability relative 
to the stomach or umbilicus.  Although the veteran has 
reported experiencing pain, it should be pointed out that the 
symptom itself is not considered a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.)

In reaching the above conclusions, the Board has considered 
the statements of the veteran as well as others who knew him 
regarding a stomach disability or residuals of an umbilical 
growth, but the veteran does not have current disability by 
medical diagnosis.  In this regard, the Board notes that, 
while the veteran and others who have known him are competent 
to recite problems, especially specific injury or symptoms he 
may have experienced during service and since, medical 
evidence is required to show current diagnosis, or a nexus to 
the difficulties the veteran may have experienced during or 
due to service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom).  It is the absence of such medical 
evidence in this case that leads the Board to conclude that 
service connection for a stomach disorder or umbilical growth 
is not warranted.  For the reasons enunciated, the July 2001 
VA examination report showing no current diagnosis is of 
greater weight than the veteran's own suggestions of current 
disability due to military service.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for a stomach disorder or 
umbilical growth.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would in turn give rise to a reasonable 
doubt in favor of the veteran, the benefit-of-the-doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In adjudicating the claim on appeal, the Board has considered 
the applicability of the regulations implementing the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which was signed into law on November 9, 2000.  
38 C.F.R. § 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence VA will 
retrieve.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim of service connection for a stomach 
disorder or umbilical growth.  From the outset, the RO had 
informed the veteran of the bases on which it decided the 
claim and of the elements necessary to be granted the benefit 
sought.  Initially, the RO notified the veteran in February 
2002 of the denial of his claim and sent the veteran notice 
of such denial in a letter dated that same month.  In 
response to his notice of disagreement, the RO issued the 
veteran a statement of the case (SOC) in March 2003 that 
addressed the entire development of his claim up to that 
point.  The SOC addressed the procedural aspects of the case, 
provided a recitation of the pertinent statutes and 
regulations, particularly the laws applicable to the service 
connection claim, and discussed the application of the 
evidence to the veteran's claim.  

The record reflects that the veteran was specifically advised 
in April 2001 of the information and evidence needed to 
substantiate the claim for service connection for a stomach 
disorder or umbilical growth, and that the correspondence 
additionally informed him of what evidence VA was responsible 
for obtaining, and what evidence he was responsible for 
obtaining.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.  
The Board concludes that the veteran has been given the 
required notice in this case, at least to the extent of what 
was required to substantiate his claim for service connection 
for a stomach disorder or umbilical growth.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).  

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the appellant.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim.  This 
includes the veteran's service medical records as well as VA 
treatment records, and the veteran has not indicated that 
additional records exist that would have an effect on the 
Board's analysis.  

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claim, which he elected 
to do so before the undersigned VLJ in March 2004.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded a 
VA examination in July 2001 and the VA examiner has provided 
an opinion regarding the existence of a current disability.  
Given that such examination findings did not contain medical 
evidence of a current disability, the Board finds that 
another VA examination is not necessary, and that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for a stomach disorder or umbilical growth 
is denied.


REMAND

The veteran contends that he has PTSD as a result of 
stressful experiences during his military service during the 
Vietnam era (see written statements dated in December 1999, 
March 2002, September 2002, April 2003, May 2003, and March 
2004; March 2004 Board hearing testimony; and statement from 
the veteran's representative dated in February 2004).  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2003); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2003).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the veteran did not engage in combat with the enemy, or 
the veteran in fact did engage in combat with the enemy, but 
the claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Post-Traumatic Stress Disorder Claims Based on 
Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002); 
38 C.F.R. § 3.304(f)(3) (2003).  

The Board finds that there may be certain medical records 
that should be associated with the claims file.  In October 
1999, the veteran reported that had been diagnosed with PTSD 
by Dr. K. at the VA Medical Center (VAMC) Jefferson Barracks 
Division in St. Louis, Missouri.  In December 1999, the 
veteran reported that he was seen for PTSD counseling by Dr. 
T.J.F., a psychologist, from April 1998 to October 1999.  In 
July 2001, the veteran reported that he was being treated for 
PTSD at the VAMC Jefferson Barracks Division from the middle 
of 1998 to about four to five months prior.  In March 2002, 
he reported that he was being treated for PTSD at the VAMC 
John Cochran Division in St. Louis, Missouri, and by a 
private physician.  He also noted having been treated by Dr. 
A. ever since 1999.  A review of the record reveals that, 
because these VA records may be pertinent to the veteran's 
claim, an effort should be made to obtain them.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Consequently, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, a remand is required.  Id.  
Additionally, private medical records, if available, may be 
pertinent and should be sought.

Moreover, based on a review of the evidence of record, it is 
unclear whether the veteran has PTSD that can be linked to 
his period of military service.  In this regard, the Board 
finds that it would be useful to schedule the veteran for a 
VA psychiatric examination to clarify whether he has any PTSD 
that is due to military service, taking into account any 
supporting evidence of the claimed stressors, or lack 
thereof.  38 C.F.R. § 19.9 (2003).  All actions taken by the 
RO to verify the veteran's stressor(s) must also be 
documented and associated with his claims file.  Therefore, 
to satisfy VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his PTSD claim, an 
examination is necessary.  38 C.F.R. § 3.159(c)(4) (2003).  
Specifically, the Board finds that a diagnosis and medical 
nexus opinion are required from an expert who has reviewed 
the entire claims file, including all of the veteran's 
service personnel records, and VA or private medical 
opinions, something that has not yet been done.  See 
38 C.F.R. § 19.9 (2003).  

The Board lastly notes that there are additional reasons for 
remand as the Board finds that the duty to assist has not 
been fulfilled because the avenues available for 
corroborating the claimed stressors have not been fully 
explored.  The record indicates that, in January 2003, the RO 
had requested records from the veteran's personnel record, 
among other things.  Nevertheless, the record reveals that 
the RO has not yet obtained the requested development.  In 
this regard, the veteran should be given an opportunity to 
provide more specific information as necessary, and the RO 
should continue to follow up in its attempt to verify the 
veteran's stressors.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claim of service 
connection for PTSD, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claim.  38 C.F.R. § 3.159 (2003).  
He should be specifically informed 
that he should submit any evidence 
in his possession that pertains to 
the claim on appeal.  Id.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for his psychiatric 
problems.  The RO should ensure that 
all pertinent records of private or 
VA treatment are procured for 
review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth 
in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.  He should be given 
opportunity to provide the records.

3.  The RO should continue to 
develop evidence of the veteran's 
stressors.  The RO should seek 
corroboration of the veteran's in-
service stressors by contacting the 
Center for Unit Records Research 
(CURR).  At a minimum, the RO should 
provide CURR with copies of the 
veteran's DD-214, service personnel 
records, a stressor list prepared by 
the RO, and any other information 
provided by the veteran that might 
be helpful in a search for 
corroborating evidence.  Provide 
CURR with a description of the 
alleged stressors identified by the 
veteran.  Provide CURR with copies 
of any personnel records obtained 
showing service dates, duties, and 
units of assignment.  Additionally, 
any unit histories or other unit 
reports that might confirm any enemy 
attacks on locations where the 
veteran served should be sought.

4.  After obtaining all available 
evidence, the RO should arrange for 
a VA psychiatric examination to 
determine whether the veteran has 
PTSD that is attributable to his 
period of military service.  The 
claims file, along with all 
additional evidence obtained 
pursuant to the instructions above, 
must be made available to and 
reviewed by the examiner.  

The examiner should determine 
whether the veteran has PTSD.  All 
indicated tests and studies, 
including psychological testing, 
must be performed with a view toward 
ascertaining whether the veteran 
meets the diagnostic criteria for 
PTSD.  Inform the psychiatrist that 
if a diagnosis of PTSD is deemed 
appropriate, then the psychiatrist 
should comment on the link between 
the current symptomatology and any 
in-service stressors reported by the 
veteran.  The examination report 
should include complete rationale 
for all opinions expressed.  

5.  The RO should ensure that the 
examination report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA, the RO should re-adjudicate 
the claim.  If the benefit sought is 
denied, a supplemental SOC (SSOC) 
should be issued.  Additionally, if 
the veteran does not appear for the 
scheduled examination, the SSOC 
should specifically refer to 
38 C.F.R. § 3.655 (2003).  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the SOC was issued in March 
2003.  38 C.F.R. § 19.31 (2003).  
The veteran and his representative 
should be afforded an opportunity to 
respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



